DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new search was made and art was found to Subramanya which teaches some implementations which extract syntactic and semantic knowledge from text, such as from the Web, and combines this with semantic knowledge from a data graph. The knowledge extracted from the text and the data graph is used as input to train a machine learning algorithm to predict tuples for the data graph. The trained machine learning algorithm may produce multiple weighted features for a given relationship, each feature representing an inference about how two entities might be related i.e. selected edge. The trained machine learning algorithm can then be used to create additional tuples (storing a list of source passages for the selected edge) for the data graph from analysis of documents in a large corpus and from the existing information in the data graph, see col. 1 lines 30-50

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merdivan U.,S. PAP 2016/0378851 (applicant admitted prior art), in view of Subramanya  U.S. Patent No. 10,810,193 B1.

Regarding claim 1 Merdivan teaches a method for generating exemplary representations of linked entities in an automatically generated knowledge graph (knowledge canvassing using a knowledge graph and a question answering system, see abstract), the method comprising: 
generating from a corpus a knowledge graph comprising a plurality of nodes interconnected by a plurality of edges (request is classified as a knowledge canvassing request, a knowledge graph is analyzed to identify the entity of interest and links to related entities, see par. [0020]), wherein each node of the plurality of nodes represents an entity extracted from the corpus, each edge of the plurality of edges represents a relationship between corresponding entities extracted from the corpus (the knowledge graph comprises one or more graph structures representing entities as nodes in the graph and edges between the nodes represent relationships between the entities, see par. [0020]), and is associated with a plurality of source passages extracted from the corpus from which each edge was generated (generating the knowledge graph may comprises analysis mechanisms that analyze a corpus of information to identify entities and information in the corpus, see par. [0020]; knowledge canvassing pipeline identifies entities in the request to identify nodes in a knowledge graph that correspond to the entities then identifies related nodes linked to these starting nodes as representing related entities, see par. [0120]); 
and generating, using the trained generative language model, one or more passages representing the predetermined relationship of the selected edge specific to the retrieved source 
However Merdivan does not teach  storing a list of source passages for a selected edge for two or more related nodes of the knowledge graph, the selected edge having been generated from the list of the source passages, the list of the source passages being from the corpus of the knowledge graph and representing at least one relationship between the two or more related nodes; performing a training process for a generative language model, the training process comprising: retrieving the list of the source passages having been stored and associated with the selected edge for the two or more related nodes of the knowledge graph; and training a generative language model, using the list of the source passages for the selected edge, to represent a predetermined relationship associated with the selected edge for the two or more related nodes of the knowledge graph; generating, using the trained generative language model, one or more passages different from the list of the source passages having been stored for and associated with the selected edge, the one or more passages representing the predetermined relationship of the selected edge specific to the list of the source passages of the knowledge graph; and 2Serial No.: 16/242,401 Docket No.: P201803037US01 using the one or more passages to represent the selected edge.
In the same field of endeavor Subramanya teaches systems and methods for querying a data graph. An example method includes receiving a machine learning module trained to produce a model with multiple features for a query, each feature representing a path in a data graph, see abstract. Subramanya teaches storing a list of source passages for a i.e. selected edge. The trained machine learning algorithm can then be used to create additional tuples (storing a list of source passages for the selected edge) for the data graph from analysis of documents in a large corpus and from the existing information in the data graph, see col. 1 lines 30-50); 
performing a training process for a generative language model (the machine learning module can be trained to map features to queries, see col. 1 lines 52-54), the training process comprising: 
retrieving the list of the source passages having been stored and associated with the selected edge for the two or more related nodes of the knowledge graph (The training may involve using positive examples from search records or from 
and training a generative language model, using the list of the source passages for the selected edge, to represent a predetermined relationship associated with the selected edge for the two or more related nodes of the knowledge graph (include training the machine learning model to produce the model. Training the machine learning module may include generating noisy query answers and generating positive and negative training examples from the noisy query answers. Generating the noisy query answers may include obtaining search results from a search engine for a document corpus, see col. 2 lines 12-20); 
generating, using the trained generative language model, one or more passages different from the list of the source passages having been stored for and associated with the selected edge, the one or more passages representing the predetermined relationship of the selected edge specific to the list of the source passages of the knowledge graph (identifying a second entity in the data graph using the first entity and at least one of the multiple weighted features, see col. 2 lines 6-10);
and 2Serial No.: 16/242,401 Docket No.: P201803037US01 using the one or more passages to represent the selected edge (identifying the second entity in the graph may also include selecting the 
It would have been obvious to one of ordinary skill in the art to combine the Merdivan invention with the teachings of Subramanya for the benefit of automating the adding of entities and relationships to a data graph without missing any entities and relationships, see col. 1 lines 19-26.

Regarding claim 2 Merdivan teaches  the method of claim 1, wherein the one or more passages generated by the trained generative language model comprise natural language passages (the operating of cognitive system includes a QA system for answering targeted natural language questions, see par. [0040]; answer questions based on natural language and specific evidence, see par. [0055]). 
Regarding claim 3 Merdivan teaches  the method of claim 1, wherein the one or more passages are generated according to an n-best generation scheme (QA pipeline generates answers for input question , the most probable answers are output as a ranked listing of the candidate answers, see par. [0062]). 
claim 4 Merdivan teaches the method of claim 1, wherein the corpus includes a plurality of unstructured text documents (ingest and process vast amounts of structured and unstructured data, see par. [0043]).
Regarding claim 5 Merdivan teaches the method of claim 1, wherein the generative language model comprises at least one of a first order Markov model, a hidden Markov model, partially observable Markov decision processes, a syntactic inside-outside model (statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages during the training period of the QA pipeline, see par. [0059]; Yi teaches using convolutional neural networks, see figure 6).  
Regarding claim 6 Merdivan teaches  the method of claim 1, further comprising providing the one or more passages to a system configured to answer questions (QA pipeline generates answers for input questions, see par. [0062]). 
Regarding claim 8 Merdivan teaches a system comprising: 
a memory having computer-readable instructions (memory coupled to processors, see par. [0006]; 
and one or more processors for executing the computer-readable instructions (one or more processors, see par. [0006]), the computer-readable instructions comprising: 
generating from a corpus a knowledge graph comprising a plurality of nodes interconnected by a plurality of edges (request is classified as a knowledge canvassing request, a knowledge graph is analyzed to identify the entity of interest and links to related entities, see par. 
and generating, using the trained generative language model, one or more passages representing the predetermined relationship of the selected edge specific to the retrieved source passage of the knowledge graph (evidence passages associated with the relationships in the ranked listing of candidate relationships are retrieved and associated with the candidate relationships, see par. [0120]). 
However Merdivan does not teach  storing a list of source passages for a selected edge for two or more related nodes of the knowledge graph, the selected edge having been generated from the list of the source passages, the list of the source passages being from the corpus of the knowledge graph and representing at least one relationship between the two or more related nodes; performing a training process for a generative language model, the training process comprising: retrieving the list of the source passages having been stored and associated with the selected edge for the two or more related nodes of the knowledge graph; and training a 
In the same field of endeavor Subramanya teaches systems and methods for querying a data graph. An example method includes receiving a machine learning module trained to produce a model with multiple features for a query, each feature representing a path in a data graph, see abstract. Subramanya teaches storing a list of source passages for a selected edge for two or more related nodes of the knowledge graph, the selected edge having been generated from the list of the source passages, the list of the source passages being from the corpus of the knowledge graph and representing at least one relationship between the two or more related nodes (Some implementations extract syntactic and semantic knowledge from text, such as from the Web, and combines this with semantic knowledge from a data graph. The knowledge extracted from the text and the data graph is used as input to train a machine learning algorithm to predict tuples for the data graph. The trained machine learning algorithm may produce multiple weighted features for a given relationship, each feature representing an inference about how two entities might i.e. selected edge. The trained machine learning algorithm can then be used to create additional tuples (storing a list of source passages for the selected edge) for the data graph from analysis of documents in a large corpus and from the existing information in the data graph, see col. 1 lines 30-50); 
performing a training process for a generative language model (the machine learning module can be trained to map features to queries, see col. 1 lines 52-54), the training process comprising: 
retrieving the list of the source passages having been stored and associated with the selected edge for the two or more related nodes of the knowledge graph (The training may involve using positive examples from search records or from query results obtained from a document-based search engine. The trained machine learning module may produce multiple weighted features, where each feature represents one possible query answer, represented by a path in the data graph, see col. 1 lines 55-60); 
and training a generative language model, using the list of the source passages for the selected edge, to represent a predetermined relationship associated with the selected edge for the two or more related nodes of the knowledge graph (include training the machine learning model to produce the model. Training the machine learning module may include generating noisy query answers and generating positive and negative training examples from the 
generating, using the trained generative language model, one or more passages different from the list of the source passages having been stored for and associated with the selected edge, the one or more passages representing the predetermined relationship of the selected edge specific to the list of the source passages of the knowledge graph (identifying a second entity in the data graph using the first entity and at least one of the multiple weighted features, see col. 2 lines 6-10);
and 2Serial No.: 16/242,401 Docket No.: P201803037US01 using the one or more passages to represent the selected edge (identifying the second entity in the graph may also include selecting the second entity based on the confidence score and determining the confidence score for the second entity may include determining that two or more features connect to the second entity and using a combination of the weights of the two or more features as the confidence score for the second entity, see col. 2 lines).
It would have been obvious to one of ordinary skill in the art to combine the Merdivan invention with the teachings of Subramanya for the benefit of automating the adding of entities and relationships to a data graph without missing any entities and relationships, see col. 1 lines 19-26.
claim 9 Merdivan teaches the system of claim 8, wherein the one or more passages generated by the trained generative language model comprise natural language passages (the operating of cognitive system includes a QA system for answering targeted natural language questions, see par. [0040]; answer questions based on natural language and specific evidence, see par. [0055]). 
Regarding claim 10 Merdivan teaches the system of claim 8, wherein the one or more passages are generated according to an n-best generation scheme (QA pipeline generates answers for input question , the most probable answers are output as a ranked listing of the candidate answers, see par. [0062]). 
Regarding claim 11 Merdivan teaches  the system of claim 8, wherein the corpus includes a plurality of unstructured text documents (ingest and process vast amounts of structured and unstructured data, see par. [0043]). 
Regarding claim 12 Merdivan teaches the system of claim 8, wherein the generative language model comprises at least one of a first order Markov model, a hidden Markov model, partially observable Markov decision processes, a syntactic inside-outside model (statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages during the training period of the QA pipeline, see par. [0059]; Yi teaches using convolutional neural networks, see figure 6).  
Regarding claim 13 Merdivan teaches  the system of claim 8, the computer-readable instructions further comprising providing the one or more passages to a system configured to answer questions (QA pipeline generates answers for input questions, see par. [0062]). 
claim 15 Merdivan teaches  a computer-program product for generating exemplary representations of linked entities in an automatically generated knowledge graph, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith (computer program product comprising a computer useable or readable medium having a computer program, see par. [0005]), the program instructions executable by a processor to cause the processor to perform a method comprising: 
generating from a corpus a knowledge graph comprising a plurality of nodes interconnected by a plurality of edges (request is classified as a knowledge canvassing request, a knowledge graph is analyzed to identify the entity of interest and links to related entities, see par. [0020]), wherein each node of the plurality of nodes represents an entity extracted from the corpus, each edge of the plurality of edges represents a relationship between corresponding entities extracted from the corpus (the knowledge graph comprises one or more graph structures representing entities as nodes in the graph and edges between the nodes represent relationships between the entities, see par. [0020]), and is associated with a plurality of source passages extracted from the corpus from which each edge was generated (generating the knowledge graph may comprises analysis mechanisms that analyze a corpus of information to identify entities and information in the corpus, see par. [0020]; knowledge canvassing pipeline identifies entities in the request to identify nodes in a knowledge graph that correspond to the entities then identifies related nodes linked to these starting nodes as representing related entities, see par. [0120]); 
and generating, using the trained generative language model, one or more passages representing the predetermined relationship of the selected edge specific to the retrieved source passage of the knowledge graph (evidence passages associated with the relationships in the 
However Merdivan does not teach  storing a list of source passages for a selected edge for two or more related nodes of the knowledge graph, the selected edge having been generated from the list of the source passages, the list of the source passages being from the corpus of the knowledge graph and representing at least one relationship between the two or more related nodes; performing a training process for a generative language model, the training process comprising: retrieving the list of the source passages having been stored and associated with the selected edge for the two or more related nodes of the knowledge graph; and training a generative language model, using the list of the source passages for the selected edge, to represent a predetermined relationship associated with the selected edge for the two or more related nodes of the knowledge graph; generating, using the trained generative language model, one or more passages different from the list of the source passages having been stored for and associated with the selected edge, the one or more passages representing the predetermined relationship of the selected edge specific to the list of the source passages of the knowledge graph; and 2Serial No.: 16/242,401 Docket No.: P201803037US01 using the one or more passages to represent the selected edge.
In the same field of endeavor Subramanya teaches systems and methods for querying a data graph. An example method includes receiving a machine learning module trained to produce a model with multiple features for a query, each feature representing a path in a data graph, see abstract. Subramanya teaches storing a list of source passages for a selected edge for two or more related nodes of the knowledge graph, the selected edge having i.e. selected edge. The trained machine learning algorithm can then be used to create additional tuples (storing a list of source passages for the selected edge) for the data graph from analysis of documents in a large corpus and from the existing information in the data graph, see col. 1 lines 30-50); 
performing a training process for a generative language model (the machine learning module can be trained to map features to queries, see col. 1 lines 52-54), the training process comprising: 
retrieving the list of the source passages having been stored and associated with the selected edge for the two or more related nodes of the knowledge graph (The training may involve using positive examples from search records or from query results obtained from a document-based search engine. The 
and training a generative language model, using the list of the source passages for the selected edge, to represent a predetermined relationship associated with the selected edge for the two or more related nodes of the knowledge graph (include training the machine learning model to produce the model. Training the machine learning module may include generating noisy query answers and generating positive and negative training examples from the noisy query answers. Generating the noisy query answers may include obtaining search results from a search engine for a document corpus, see col. 2 lines 12-20); 
generating, using the trained generative language model, one or more passages different from the list of the source passages having been stored for and associated with the selected edge, the one or more passages representing the predetermined relationship of the selected edge specific to the list of the source passages of the knowledge graph (identifying a second entity in the data graph using the first entity and at least one of the multiple weighted features, see col. 2 lines 6-10);
and 2Serial No.: 16/242,401 Docket No.: P201803037US01 using the one or more passages to represent the selected edge (identifying the second entity in the graph may also include selecting the second entity based on the confidence score and determining the 
It would have been obvious to one of ordinary skill in the art to combine the Merdivan invention with the teachings of Subramanya for the benefit of automating the adding of entities and relationships to a data graph without missing any entities and relationships, see col. 1 lines 19-26.

Regarding claim 16 Merdivan teaches the computer-program product of claim 15, wherein the one or more passages generated by the trained generative language model comprise natural language passages (the operating of cognitive system includes a QA system for answering targeted natural language questions, see par. [0040]; answer questions based on natural language and specific evidence, see par. [0055]).. 
Regarding claim 17 Merdivan teaches the computer-program product of claim 15, wherein the one or more passages are generated according to an n-best generation scheme (QA pipeline generates answers for input question , the most probable answers are output as a ranked listing of the candidate answers, see par. [0062]). 
Regarding claim 18 Merdivan teaches the computer-program product of claim 15, wherein the corpus includes a plurality of unstructured text documents (ingest and process vast amounts of structured and unstructured data, see par. [0043]). 
claim 19 Merdivan teaches the computer-program product of claim 15, wherein the generative language model comprises at least one of a first order Markov model, a hidden Markov model, partially observable Markov decision processes, a syntactic inside-outside model (statistical model captures how well the reasoning algorithm performed at establishing the inference between two similar passages during the training period of the QA pipeline, see par. [0059]; Yi teaches using convolutional neural networks, see figure 6). 
Regarding claim 20 Merdivan teaches  the computer-program product of claim 15, the method further comprising providing the one or more passages to a system configured to answer questions (QA pipeline generates answers for input questions, see par. [0062]). 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merdivan U.,S. PAP 2016/0378851 (applicant admitted prior art) , in view of Subramanya U.S. Patent No. 10,810,193 B1, further in view of Peng U.S. PAP 2019/0065576 A1.
Regarding claim 7 Merdivan in view of Subramanya does not teach the system method of claim 1, further comprising generating an audio narration of the one or more passages. 
In the same field of endeavor Peng teaches in one embodiment, the system receives a posed question as input from an input device. Examples of input devices include, but are not limited to: a microphone, a keyboard, a touchscreen, or a mouse. Where the input is in audio format, a speech recognition application and/or module is configured to convert the audio format into text or word strings; or to recognize words from the audio input and convert the words into text or word strings. The system further outputs an answer to a posed question through an output device. Examples of output devices include, but are not limited to: a speaker, a display, a speech output system, a printer. In some embodiments, the system output is a text or word strings, which are converted into audio and/or video format. See par. [0047].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the Merdivan in view of Subramanya invention with the teachings of Peng for the benefit of allowing a user to interact with the system hands-free or to aide a user with visual impairment.
 Regarding claim 14 Merdivan in view of Subramanya does not teach the system of claim 8, the computer-readable instructions further comprising generating an audio narration of the one or more passages. 
In the same field of endeavor Peng teaches in one embodiment, the system receives a posed question as input from an input device. Examples of input devices include, but are not limited to: a microphone, a keyboard, a touchscreen, or a mouse. Where the input is in audio format, a speech recognition application and/or module is configured to convert the audio format into text or word strings; or to recognize words from the audio input and convert the words into text or word strings. The system further outputs an answer to a posed question through an output device. Examples of output devices include, but are not limited to: a speaker, a display, a speech output system, a printer. In some embodiments, the system output is a text or word strings, which are converted into audio and/or video format. See par. [0047].
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the Merdivan in view of Subramanya invention with the teachings of Peng for the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711.  The examiner can normally be reached on Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656